955 F.2d 44
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bernard H. CULP, Plaintiff-Appellee,v.CITY OF TOLEDO;  Phillip H. Hawkey, City Manager,Defendants-Appellants.
No. 92-3112.
United States Court of Appeals, Sixth Circuit.
Feb. 21, 1992.

Before BOYCE F. MARTIN, Jr. and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The defendants appeal an order granting the plaintiff attorney fees and costs following entry of judgment in this civil rights employment action.   The judgment awarding attorney fees and costs was entered on the district court's docket on December 27, 1991.   On January 3, 1992, the plaintiff filed a motion to reconsider.   The defendants filed their notice of appeal while that motion was still pending.   Subsequently, the district court entered an order granting the plaintiff's motion to reconsider and amending the judgment to award an additional sum of fees.   The district court docket sheet presently before this court does not indicate that the defendants have filed a new notice of appeal.


2
Motions to reconsider are generally treated as a motion to amend under Fed.R.Civ.P. 59(e).   Moody v. Pepsi-Cola Metro.  Bottling Co., 915 F.2d 201, 204 (6th Cir.1991).   A timely motion under Rule 59(e) made after the entry of judgment tolls the time for appeal of the judgment.   See Fed.R.App.P. 4(a)(4);   Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982) (per curiam).   A notice of appeal filed during the pendency of such a motion is of no effect.   A new notice of appeal must be filed within the period for appeal upon disposition of the motion.   Id.  Further, a motion to amend filed by one party tolls the appeal period for all parties.   Marrical v. Detroit News, Inc., 805 F.2d 169, 171 (6th Cir.1986) (per curiam).   This court therefore lacks jurisdiction in this appeal.


3
It is ORDERED that this appeal is dismissed sua sponte for lack of jurisdiction, without prejudice to the timely perfection of a new appeal.